 



Exhibit 10.1
* Confidential Materials Omitted And Filed Separately With The Securities And
Exchange Commission. Asterisks Denote Omissions.
FIRST AMENDMENT TO LEASE
     This First Amendment to Lease (this “Amendment”) is entered into as of
September 14, 2007 (the “First Amendment Date”) by and between BMR-Landmark at
Eastview LLC, a Delaware limited liability company (“Landlord”), and Regeneron
Pharmaceuticals, Inc., a New York corporation (“Tenant”).
RECITALS
     (A) Landlord and Tenant are parties to that certain Lease (the “Lease”)
dated as of December 21, 2006, pursuant to which Landlord (a) leases the
Premises (as defined in the Lease) to Tenant and (b) has provided Tenant an
option (the “Expansion Option”) to expand the Premises and take occupancy of the
entire New Multiple Tenant Building. All capitalized terms used but not
otherwise defined herein shall have the meanings given such terms in the Lease.
     (B) Tenant has delivered to Landlord the Expansion Notice.
     (C) Landlord and Tenant desire to amend certain terms of the Lease, as set
forth below, to reflect their understanding with respect to such terms and the
addition of the Expansion Space (as defined below) to the Premises.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
A. Amendments
     1. Expansion Space. The Lease is hereby amended to include the first floor
of the New Multiple Tenant Building, as depicted on Exhibit A attached to the
Lease (the “Expansion Space”), so that such space constitutes a part of, and is
included within the meaning of, the “New Multiple Tenant Building Premises”, the
“New Premises” and the “Premises”, as such terms are used in the Lease. The
Expansion Space shall be delivered to Tenant together with the rest of the New
Multiple Tenant Building Premises in accordance with the terms of the Lease, so
that the entire New Multiple Tenant Building will be leased to Tenant. Except as
specifically provided otherwise herein or in the Lease, all of the terms and
conditions set forth herein and in the Lease shall apply to the Expansion Space.
The description of the Expansion Space set forth on Exhibit A attached hereto is
hereby added to the description of the New Multiple Tenant Building Premises on
Exhibit A to the Lease. The mere exercise by Tenant of the Expansion Option and
any additional Landlord Work required to be performed to deliver possession of
the Expansion Premises in the condition and on the date provided in the Lease,
shall not constitute a Tenant Delay under this Lease.
     2. Estimated Term Commencement Date. Section 2.6 of the Lease is hereby
amended by replacing the date “March 6, 2008” where such date appears therein
with the date “June 20, 2008”.

 



--------------------------------------------------------------------------------



 



     3. Exhibit F. Exhibit F to the Lease is hereby amended by (i) replacing the
value “$68,107,092”, where such value appears in the letter therein, dated
December 12, 2006, from David Surette to Steve Marshall, with the value
“68,159,687” and (ii) replacing the Schedule of Values therein with the Schedule
of Values attached hereto as Exhibit B.
B. Miscellaneous
     1. This Amendment shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.
     2. Tenant and Landlord each represents and warrants to the other that it
has had no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than Studley, Inc. (“Broker”), and that it
knows of no other real estate broker or agent that is or might be entitled to a
commission in connection with this Amendment. Landlord shall compensate Broker
in relation to this Amendment pursuant to a separate agreement between Landlord
and Broker
     3. Each of Landlord and Tenant represents that, except as amended hereby,
the Lease has not been modified and remains in full force and effect and the
individual or those individuals signing this Amendment on behalf of Landlord or
Tenant (respectively) have the power, authority and legal capacity to sign this
Amendment on behalf of and to bind all entities, corporations, partnerships,
limited liability companies, joint venturers or other organizations and entities
on whose behalf said individual or individuals have signed.
     4. This Amendment may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.
Remainder of Page Intentionally Left Blank.
Signature Page Follows.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

                  LANDLORD:    
 
                BMR-Landmark at Eastview LLC,         a Delaware limited
liability company    
 
           
 
  By:   /s/ Matthew G. McDevitt    
 
           
 
  Name:   Matthew G. McDevitt    
 
  Title:   Regional Executive Vice President    
 
                TENANT:    
 
                Regeneron Pharmaceuticals, Inc.,         a New York corporation
   
 
           
 
  By:   /s/ Murray A. Goldberg    
 
           
 
  Name:   Murray A. Goldberg    
 
  Title:   Senior Vice President, Finance &         Administration and Chief
Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXPANSION SPACE
EXHIBIT A
EXPANSION SPACE DESCRIPTION
The Expansion Space is the entire first floor of the New Multiple Tenant
Building, along with the remaining portions of the basement and penthouse. The
Rentable Area of the Expansion Space shall be defined as follows:
First floor= 33,169 square feet
Basement= 1,738 square feet
Penthouse= 849 square feet
Total Rentable Area of Expansion Space= 35,756 square feet*
 

*   The Lease incorrectly references total Rentable Area of Expansion Space as
35,755 square feet.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SCHEDULE OF VALUES
*******

 